FILED
                           NOT FOR PUBLICATION
                                                                             JUL 10 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DONNA DE ROSA, individually and on               No.   16-55211
behalf of all others similarly situated,
                                                 DC No. CV 15-7540 CJC
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

TRI-UNION SEAFOODS, LLC, DBA
Chicken of the Sea International, a
California corporation; TRI-UNION
FROZEN PRODUCTS, INC., DBA
Chicken of the Sea Frozen Products, a
Delaware corporation,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                     Argued and Submitted December 7, 2017
                              Pasadena, California

Before:      TASHIMA, W. FLETCHER, and BERZON, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          Plaintiff-Appellant Donna De Rosa appeals the dismissal of her putative

class action lawsuit against Defendants-Appellees Tri-Union Seafoods LLC and

Tri-Union Frozen Products, Inc. (collectively, “Tri-Union”).1 Tri-Union is a

manufacturer and distributor of canned and packaged seafood that sources its

products from Thailand. The Bureau of International Labor Affairs of the United

States Department of Labor recognizes that fish and shrimp products exported

from Thailand may be the result of forced labor. Therefore, Tri-Union’s supply

chain may include forced labor, but the company does not disclose this on its

labels.

          De Rosa argues that by not labeling its products, Tri-Union misled

purchasers and thereby violated California’s consumer protection laws.

Specifically, De Rosa brings suit under (1) California Civil Code §§ 1750, et seq.,

the Consumers Legal Remedies Act (“CLRA”); (2) California’s Business &

Professions Code §§ 17200, et seq., the Unfair Competition Law (“UCL”); and (3)

California’s Business & Professions Code §§ 17500, et seq., the False Advertising

Law (“FAL”).



          1
              This appeal is one of seven related cases that were consolidated for
oral argument. For a more fulsome discussion of the issues in these appeals, please
refer to the published opinion in Hodsdon v. Mars, Inc., __ F.3d __, No. 16-15444,
2018 WL 2473486 (9th Cir. Jun. 4, 2018)
                                            2
      The district court dismissed all of De Rosa’s claims. We review de novo,

Hinojos v. Kohl’s Corp., 718 F.3d 1098, 1103 (9th Cir. 2013), and affirm.

      1.     De Rosa argues that Tri-Union had a duty to disclose, on its labels, the

existence of forced labor in its supply chain. Plaintiff failed to allege that the

existence of forced labor in the supply chain affects the seafood products’ central

function. See Hodsdon, 2018 WL 2473486 at *6. Therefore, Tri-Union was under

no duty to disclose. Id.2

      2.     “[A]lthough a claim may be stated under the CLRA in terms

constituting fraudulent omissions, to be actionable the omission must be contrary

to a representation actually made by the defendant, or an omission of a fact the

defendant was obliged to disclose.” Daugherty v. Am. Honda Motor Co., 51 Cal.

Rptr. 3d 118, 126 (Ct. App. 2006) (emphasis added). Therefore, Tri-Union did not

violate the CLRA.

      3.     The UCL prohibits “any unlawful, unfair or fraudulent business act or

practice.” Cal. Bus. & Prof. Code § 17200. “Because Business & Professions

Code § 17200 is written in the disjunctive, it establishes three varieties of unfair



      2
              We assume for the purposes of this appeal that the existence of forced
labor in the supply chain is material to consumers. We do not reach whether
Plaintiff alleged that Defendants had the requisite exclusivity of knowledge over
the consumer.
                                            3
competition—acts or practices which are unlawful, or unfair, or fraudulent.” Cel-

Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 973 P.2d 527, 540 (Cal. 1999)

(citations and internal quotation marks omitted). Plaintiff claims that Tri-Union is

liable under all three varieties.

       Tri-Union is not liable under the unlawful prong because De Rosa did not

state a claim under the CLRA. Likewise, De Rosa cannot state a claim under the

fraudulent prong because Tri-Union did not have a duty to disclose the forced

labor. See Berryman v. Merit Prop. Mgmt., Inc., 62 Cal. Rptr. 3d 177, 188 (Ct.

App. 2007). Finally, De Rosa cannot state a claim under the unfair prong pursuant

to either of the California tests. See Hodsdon, 2018 WL 2473486 at *7–8.

Therefore, De Rosa did not state a UCL claim.

       4.     For the purposes of the FAL, whether an advertisement is misleading

is determined by asking whether a reasonable consumer would likely be deceived.

See Davis v. HSBC Bank Nev., N.A., 691 F.3d 1152, 1161–62 (9th Cir. 2012). De

Rosa’s FAL claims fail because “a failure to disclose a fact one has no affirmative




                                          4
duty to disclose is [not] ‘likely to deceive’ anyone.” See Daugherty, 51 Cal. Rptr.
3d at 128.3

                                     •   !    •

      The judgment of the district court is

      AFFIRMED.4




      3
             The district court dismissed De Rosa’s claims on the ground that the
California Transparency in Supply Chains Act of 2010, Cal. Civ. Code § 1714.43,
created a safe harbor that bars De Rosa’s lawsuit. Because we affirm the district
court on another ground, we do not reach this issue of whether the safe harbor
doctrine applies.
      4
             Plaintiff has an outstanding motion to certify a question to the
California Supreme Court; however, the question is not outcome determinative.
See Cal. R. of Court 8.548(a)(1) (“The [California] Supreme Court may decide a
question of California law if . . . [t]he decision could determine the outcome of a
matter pending in the requesting court.”). We therefore deny the motion to certify.
Tri-Union’s motion to take judicial notice is denied as moot.
                                          5